PER CURIAM.
Patricia I. James appeals the district court’s order granting summary judgment for the Office of Personnel Management on her action under the Federal Employee Health Benefits Program. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See James v. Office of Pers. Mgmt., No. CA-03-3517-JFM (D.Md. Mar. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED